DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, “the opposite end” should be changed to - - an opposite end - -.
Claim 1, line 6, “the air adjusting inner ring” has no antecedent basis.  
Claim 1, line 7, “the bottom” should be changed to - - a bottom - -.
Claim 1, lines 6-7, “the axial direction” should be changed to - -an axial direction - -.
Claim 1, line 9, “the gap” should be changed to - - a gap --.
Claim 1, line 9, “the inner cavity” has no antecedent basis.
Claim 2, line 2, “an air adjusting inner ring” should be changed to - - the air adjusting inner ring - -.
Claim 2, line 3, “the outer circumference” has no antecedent basis.
Claim 2, line 3, “the mouthpiece” has no antecedent basis.
Claim 2, line 4, “the opposite end” should be changed to - - an opposite end - -.
Claim 2, line 5, “the air adjusting groove” has no antecedent basis.
Claim 2, line 6, “the inner wall” should be changed to - - an inner wall.
Claim 2, line 7, “an air adjusting groove” should be changed to - - the air adjusting groove - -.
Claim 2, line 7, “the outside” should be changed to - -an outside - -.
Claim 3, line 3, “the regulating inner ring” has no antecedent basis.
Claim 3, line 3, “the connecting member” has no antecedent basis.
Claim 3, line 4, “the bottom” should be changed to - - a bottom portion --.
Claim 3, line 4, “the top portion” should be changed to -- a top portion - -.
Claim 5, line 3, “the opposite end” should be changed to - - an opposite end --.
Claim 5, line 3, “the connecting portion” has no antecedent basis.
Claim 5, lines 6-7, “the bottom and the top” should be changed to - - a bottom and a top - -.
Claim 5, line 7, “the axial direction” should be changed to - -an axial direction - -.
Claim 7, line 2, “the circumferential direction” has no antecedent basis.
Claim 8, line 1, “the liquid storage assembly” has no antecedent basis.
Claim 9, line 3, “the opposite ends” should be changed to - -an opposite ends - -.
Claim 9, line 4, “an atomizing member” should be changed to - - the atomizing member - -.
Claim 11, line 7, “the air adjusting inner ring” has no antecedent basis.
Claim 11, line 10, “the gap” should be changed to - - a gap--.
Claim 11, line 10, “the inner cavity” has no antecedent basis.
Claim 12, line 5, “air intake member” should be changed to - - the air intake member - -.
Claim 12, lines 5-6, “the opposite end” should be changed to - - an opposite end - -.
Claim 12, line 8, “the bottom of the atomizing member” should be changed to --  a bottom of the atomizing member - -.
Claim 13, line 3, “the air intake inner ring” has no antecedent basis.
Claim 13, lines 3-4, “the outer circumference” has no antecedent basis.
Claim 13, line 4, “the gap” should be changed to - - a gap --.
Claim 13, line 5, “the gap” should be changed to - - a gap - -.
Claim 20, line 5, “the inner chamber” should be changed to - - an inner chamber - -.
Claim 20, line 2, “a connection seat and a connection seat” should be changed to -- a connection seat - -.
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG K DINH/Primary Examiner, Art Unit 2831